DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-18 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Teetzel (US Patent 7,685,759). Teetzel discloses an accessory mount for coupling an accessory to a mounting interface on a firearm, the accessory mount comprising: a body (42) including a lower engagement surface (50) configured to engage a top surface of a mounting interface; a fixed clamp member (54) extending from the body; and a movable clamp member (44) configured to move along an axis relative to the fixed clamp member to clamp the mounting interface between the movable clamp member and the fixed clamp member; an actuator having (90) structure to move the movable clamp member along the axis; wherein the movable clamp member includes a hook (60) engageable with the mounting interface and a threaded shaft (64) extending from and fixed to the hook; and wherein the axis and the lower engagement surface define an included angle greater than 0 degrees (see Figures 6-22).

With regards to claim 2. The accessory mount of claim 1, wherein the included angle is between 5 degrees and 80 degrees. (see Figures 6-22)

With regards to claim 4. The accessory mount of claim 1, wherein the actuator is in threaded engagement with the threaded shaft (at 88).

With regards to claim 5. The accessory mount of claim 4, wherein the actuator includes a nut (90).

With regards to claim 8. The accessory mount of claim 3, wherein the actuator is rotatable about the axis (via threads) to move the movable clamp member along the axis.

With regards to claim 9. The accessory mount of claim 1, further comprising a recoil lug (56) projecting from the lower engagement surface.

With regards to claim 10. The accessory mount of claim 9, wherein the mounting interface includes a notch, and wherein the recoil lug is insertable into the notch. (Fig. 11)

With regards to claim 11. The accessory mount of claim 1, wherein body includes a bore (91) extending along the axis, and wherein the threaded shaft is received within the bore. (Fig. 12)

With regards to claim 12. An accessory mount for coupling an accessory to a mounting interface on a firearm, the mounting interface having a top surface and a notch formed in the top surface, the accessory mount comprising: a body (42) including a lower engagement surface (52) configured to engage the top surface of the mounting interface; a fixed clamp member (54) extending from the body; a movable clamp member (44, 74) configured to move along an axis relative to the fixed clamp member to clamp the mounting interface between the movable clamp member and the fixed clamp member; wherein a portion of the movable clamp member is received within a bore extending at least partially through the body along the axis (Figs. 12 and 13); an actuator (90) configured to move the movable clamp member along the axis; and a recoil lug (56) projecting from the lower engagement surface such that the recoil lug is insertable into the notch (Fig. 11), wherein the axis and the lower engagement surface define an included angle greater than 0 degrees (see, at least, Fig. 10).

With regards to claim 13. The accessory mount of claim 12, wherein the movable clamp member includes a threaded shaft (88) and a hook (60) fixed to the threaded shaft, and wherein the actuator includes a nut (90) coupled to the threaded shaft.

With regards to claim 14. The accessory mount of claim 13, wherein rotation of the nut relative to the threaded shaft is configured to move the movable clamp member along the axis (via the threads).

With regards to claim 15. The accessory mount of claim 13, wherein the nut is rotatable about the axis. (see at least Fig. 12)

With regards to claim 16. The accessory mount of claim 15, wherein the axis and the lower engagement surface define an included angle between 5 degrees and 90 degrees. (see at least Fig. 11)

With regards to claim 17. The accessory mount of claim 16, wherein the included angle is between 5 degrees and 80 degrees. (see, at least, Fig. 10)

With regards to claim 18. The accessory mount of claim 12, wherein the accessory interface includes a Picatinny rail. (see Figures)

With regards to claim 20. A method of coupling an accessory mount for a firearm accessory to an accessory interface having a first side, a second side, and a top side extending between the first side and the second side, the method comprising: positioning a lower engagement surface of the accessory mount against the top side of the accessory interface; positioning a fixed clamp member of the accessory mount against the first side of the accessory interface; moving a movable clamp member of the accessory mount along an axis and into engagement with the second side of the accessory interface, the movable clamp member including a hook portion and a shaft portion extending from the hook portion; and clamping the accessory interface between the fixed clamp member and the hook portion of the movable clamp member by manipulating an actuator to secure the accessory mount to the accessory interface, wherein the axis is oriented at a non-zero angle relative to the lower engagement surface. (see, at least, col. 4, lines 19-55 and Figs. 6-22)

With regards to claim 21. The method of claim 20, wherein clamping the accessory interface between the fixed clamp member and the movable clamp member includes rotating (via threads) an actuator about the axis. (col. 4, lines 19-30)

With regards to claim 22. The method of claim 20, wherein the shaft portion of the movable clamp member is received within a bore extending at least partially through the accessory mount (see Fig. 12).

With regards to claim 23. The method of claim 22, further comprising inserting a recoil lug projecting from the lower engagement surface into a notch formed in the top side of the accessory interface. (see Fig. 12)

With regards to claim 24. The method of claim 23, wherein the axis and the lower engagement surface define an included angle between 5 degrees and 80 degrees. (see Fig. 10)

With regards to claim 25. The accessory mount of claim 12, wherein the lower engagement surface extends between opposite first and second sides of the body, and wherein the actuator is accessible from both the first side and the second side of the body. (see, at least, Fig. 11)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel as applied to claims 1 and 4 above, and further in view of Bartoszewicz (US Patent Application Publication 2017/0102213). Teetzel discloses the claimed accessory mount but do not expressly disclose the actuator includes a knurled wheel and a detent engageable with the knurled wheel to inhibit rotation of the knurled wheel about the axis. Bartoszewicz teaches an accessory mount including an actuator for securing the mount to a rail, wherein the actuator includes a knurled wheel (121, 122) and a detent (140) engageable with the knurled wheel. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of making the actuator easier to turn to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641